FILED
                           NOT FOR PUBLICATION                             FEB 06 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

JO ANN FAY,                                     No. 12-55478

              Plaintiff - Appellant,            D.C. No. 5:10-cv-00834-DDP-
                                                DTB
  v.

COSTCO WHOLESALE                                MEMORANDUM*
CORPORATION, a Washington
corporation; PATRICIA HANSEN,
“Tish”, an individual,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                           Submitted February 4, 2014**
                              Pasadena, California

Before: SILVERMAN and HURWITZ, Circuit Judges, and VINSON, Senior District
Judge.***



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable C. Roger Vinson, Senior District Judge for the U.S.
District Court for the Northern District of Florida, sitting by designation.
      Jo Ann Fay appeals the district court’s grant of summary judgment to Costco

Wholesale Corporation on her California Fair Employment and Housing Act (FEHA)

and California Labor Code retaliation and discrimination claims. We have jurisdiction

under 28 U.S.C. § 1291 and affirm.

      1. The district court did not err in finding no triable issues of fact on Fay’s

retaliation and discrimination claims.      None of the episodes identified by Fay

established retaliation or discrimination under California law.

      2. Nor did the district court err in finding no triable issues of fact regarding

Fay’s claim that Costco violated the FEHA by failing to accommodate her disabilities.

The evidence is undisputed that Costco repeatedly engaged in California’s legally

mandated interactive process and reasonably accommodated Fay’s restrictions.

      3. The district court also correctly concluded that there was no genuine issue

of material fact whether Fay’s termination was an act of illegal retaliation or disability

discrimination. Fay was terminated for grabbing a customer and then lying about the

incident during Costco’s subsequent investigation.

      AFFIRMED.




                                            2